                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ROBERT EDGAR HAMMERSLEY,

                      Plaintiff,

               v.                                           Case Nos. 19-C-1853 and 19-C-1855

DUSTAN PETERSON, et al.,

                      Defendants.


                                    SCREENING ORDER


       Plaintiff Robert Hammersley, proceeding without counsel, filed two separate complaints

naming more than twenty defendants in each, most of whom appear to be Brown County judges,

prosecutors, defense attorneys, and witnesses in current or previous cases against him. Both cases

are before the court on Hammersley’s motion for leave to proceed without prepaying the filing

fee. Hammersley is required to pay the statutory filing fee for this action. See 28 U.S.C.

§ 1915(b)(1). If a litigant does not have the money to pay the filing fee, he or she can request

leave to proceed in forma pauperis. Here, it appears that Hammersley is indigent, so the filing

fee will be waived.

       Notwithstanding the fact that Hammersley has been granted leave to proceed in forma

pauperis, the court has a duty to review the complaint and dismiss the case if it appears that the

complaint fails to state a claim upon which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B);

Hoskins v. Polestra, 320 F.3d 761, 763 (7th Cir. 2003). In screening a complaint, I must determine

whether the complaint complies with the Federal Rules of Civil Procedure and states at least

plausible claims for which relief may be granted.
       To state a cognizable claim under the federal notice pleading system, the plaintiff is

required to provide a “short and plain statement of the claim showing that [he] is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The plaintiff’s statements must “give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that offers

“labels and conclusions” or a “formulaic recitation of the elements of a cause of action will not

do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). To state a

claim, a complaint must contain sufficient factual matter, accepted as true, “that is plausible on

its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citations omitted). The court is obliged to give the plaintiff’s pro se

allegations, however inartfully pleaded, a liberal construction. Haines v. Kerner, 404 U.S. 519,

520–21 (1972).

       Hammersley’s complaints fail to meet this standard. They are not short plain statements

of a claim showing that he is entitled to relief. The complaints seem more like a table of contents

listing some forty different claims but without any supporting factual statements. They contain

nothing more than labels and conclusions.          Instead of stating a claim in his complaints,

Hammersley has furnished the Clerk with more than forty CDs with audio files presumably

containing documentary and other evidence intended to support his claims. This is not what Rule

8 of the Federal Rules of Civil Procedure requires. The complaints entirely fail the crucial role


                                                  2
of providing fair notice to the defendants of what the plaintiff’s claim is. It is unfair to force

individuals to hire or otherwise seek legal representation to respond to unintelligible claims filed

by a person who apparently has no idea what he is doing.

       Aside from the failure to provide notice of the factual allegations supporting his claims, it

also appears Hammersley has attempted to sue individuals who are either immune or were not

acting under state law. In this connection, it should be noted that judges and prosecutors generally

have absolute immunity for actions taken in the scope of their judicial or prosecutorial duties. See

Stump v. Sparkman, 435 U.S. 349, 355–56 (1978); Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

It should also be noted that public defenders and other attorneys who defend individuals in

criminal proceedings do not in doing so act under state law for purposes of determining liability

under 42 U.S.C. § 1983. Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981).

       In any event, for the reasons stated above, the complaints in the above actions must be

dismissed in their entirety for failure to state a claim upon which relief can be granted.

       IT IS THEREFORE ORDERED that the motions in both actions to proceed without

prepaying the filing fee (Dkt. No. 2) are GRANTED.

       IT IS FURTHER ORDERED that the complaints in both actions are DISMISSED for

failure to state a claim upon which relief can be granted. The Clerk shall enter judgment

accordingly.

       Dated at Green Bay, Wisconsin this 30th day of December, 2019.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 3
This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests
an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing
fee regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal,
he must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P.
24(a)(1). Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to
be non-meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able
to file an action in federal court (except as a petition for habeas corpus relief) without prepaying the
filing fee unless he demonstrates that he is in imminent danger of serous physical injury. Id.

Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
these deadlines. See Fed. R. Civ. P. 6(b)(2).

A party is expected to closely review all applicable rules and determine, what, if any, further action is
appropriate in a case.




                                                    4
